Citation Nr: 0432602	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-17 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
claimed bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1978 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.  

2.  In the RO's March 1997 decision, the veteran's claim for 
entitlement to service connection for a claimed bilateral 
knee disability was denied, and the veteran was notified of 
this decision and apprised of his appellate rights in April 
1997; however, he did not file a timely notice of 
disagreement to that decision and the March 1997 decision 
became final.  

3.  Evidence obtained and associated with the claims file 
since the RO's March 1997 decision is neither new or 
material, nor is it of such significance that, when viewed by 
itself or in conjunction with the evidence previously of 
record, it must be considered in order to fairly decide the 
merits of the veteran's claim for entitlement to service 
connection for a claimed bilateral knee disability.  


CONCLUSIONS OF LAW

1.  The RO's March 1997 decision denying the veteran's claim 
for entitlement to service connection for a claimed bilateral 
knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2003).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
claimed bilateral knee disability has not been submitted and 
the requirements to reopen the veteran's claim have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  

In the veteran's case, VA received the veteran's claim to 
reopen a claim for entitlement to service connection for a 
claimed bilateral knee disability in August 2001.  By 
correspondence dated in October 2001, the RO notified the 
veteran of the general provisions of VCAA.  In August 2002, 
the RO denied the veteran's claim to reopen a claim for 
service connected benefits because new and material evidence 
had not been submitted to reopen the claim.  

The Board concludes that discussions as contained in the 
October 2001 correspondence explaining VA's duty to assist, 
the December 2001 and the July 2002 duty to assist 
correspondences, as well as the October 2002 statement of the 
case have provided the veteran with sufficient information 
regarding the applicable law and regulations.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

In November 1995, the veteran submitted a claim for 
entitlement to service connection for a claimed bilateral 
knee disability that he reported began in August 1995.  By 
rating decision dated in March 1997, the RO denied the 
veteran's claim for service connected benefits.  The veteran 
did not timely appeal the decision and the RO's March 1997 
decision became final.  In the decision, the RO explained 
that the veteran's claim was denied because there was no 
record of a bilateral knee disability in service, or 
thereafter.  

The evidence of record at the time of the RO's March 1997 
decision consisted of several statements and arguments in 
support of the veteran's claim, service medical records which 
were entirely negative with regard to any complaints or 
findings related to the knees, and post-service medical 
records documenting treatment primarily for the veteran's 
service-connected psychiatric disorder.  The post-service 
medical evidence does not contain any indication of a 
bilateral knee disorder.  

Beginning in February 1996, the veteran began submitting a 
series of letters relating the fact that he was incarcerated 
and needed assistance in filing several claims with VA.  
Subsequent letters appear to be additional requests for VA 
forms and assistance with other claims and matters concerning 
the veteran, as well as, reply correspondences to the RO's 
correspondences.  The contents of the veteran's letters 
primarily stated the fact that he was incarcerated, that he 
suffered from bilateral knee pain and his belief that service 
connected benefits are awarded where a disability occurs 
after service.  

In March 1997, based on the evidence of record, the RO denied 
the veteran's claim for entitlement to service connection for 
a claimed bilateral knee disability.  The basis for the 
denial was that there was no record of a bilateral knee 
disability in service or thereafter.  Subsequent to the RO's 
denial in March 1997, in May 1998, the veteran attempted to 
appeal the RO's denial; however, the notice of disagreement 
was not timely and, as stated above, the decision became 
final. 

Thereafter, in October 2000, the veteran submitted a claim to 
reopen his claim for entitlement to service connected 
benefits.  The RO sent him a correspondence, dated in January 
2001, requesting medical information from the veteran to help 
substantiate his claim.  In March 2001, the RO informed the 
veteran that his claim was denied.  The basis of the denial 
was that the request for medical evidence was received by the 
veteran and the veteran did not respond to the RO's request.  

Thereafter, in August 2001, the veteran submitted a claim to 
reopen a claim for entitlement to service connection for a 
claimed bilateral knee disability.  The veteran stated that 
it was necessary for the RO to send the veteran information 
release forms so that he could submit medical records to the 
RO.  Those records were eventually obtained and associated 
with the claims file.  In April 2002, the RO received 
treatment records from the North Carolina Department of 
Correction, Division of Prisons.  These records show 
subjective complaints of bilateral knee pain; due to 
arthritis and that the veteran has pain in his joints.  

The RO addressed the August 2001 claim in an August 2002 
rating action, from which this appeal stems.  

In the veteran's VA Form 9, dated in October 2002, the 
veteran's primary contention was that VA did not properly 
rule on the issue of entitlement to service connection 
benefits because, in his opinion, his knees are bad and there 
is authority for granting service connection where the 
disability occurred after service.  He went on to state that 
he has arthritis in both of his knees and the pain associated 
with his claimed knee disability restricted his activities.  

New and Material Evidence

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material evidence has been amended.  
(See 38 C.F.R. § 3.156(a)).  The amendments to 38 C.F.R. 
§§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  Since the veteran's claim to reopen was filed 
prior to that date, on August 8, 2001, the current appeal 
pertaining to entitlement to service connection for a claimed 
bilateral knee disability will be decided under the old 
version of 38 C.F.R. § 3.156(a), as is outlined below.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously reviewed is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510,513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  

In August 2002, the RO determined that the veteran had not 
submitted new evidence to reopen a claim for entitlement to 
service connection for a claimed bilateral knee disability.  
The veteran appealed the claim to the Board.  The Board, in 
the first instance, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 
2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
If the Board's decision is favorable to the veteran, the 
claim must be reopened and decided on the merits.  See Glynn 
v. Brown, 6 Vet. App. 523, 528-29, 1994).  

Analysis

Upon review of all of the evidence associated with the claims 
file, prior to the RO's March 1997 final decision, and 
thereafter, the Board concludes that the numerous statements 
submitted subsequent to the RO's final decision, to include 
the treatment records from the North Carolina Department of 
Correction, Division of Prisons, are not new or material to 
the claim.  

Statements submitted prior to March 1997 showed that the 
veteran was incarcerated and that in his opinion, he had a 
bilateral knee disability that he believed was related to 
active duty service, although he stated in his original 
application that the disability began in 1995, many years 
after service.  The medical evidence of record at the time of 
the RO's March 1997 decision consisted of the veteran's 
service medical records, which were negative for complaints 
or findings of any knee disorder, and post-service medical 
records showing treatment primarily for his service-connected 
psychiatric disorder.  

Statements submitted subsequent to the RO's final decision 
consists of requests for assistance in filing claims, the 
veteran's belief that he has a bilateral knee disability 
related to active service and records from the North Carolina 
Department of Correction, Division of Prisons.  These records 
are neither new nor material.

The Board notes that the submission of the treatment records 
from the North Carolina Department of Correction, Divisions 
of Prisons, are new in the sense that these records are 
records not previously reviewed before; however, they are not 
material.  The treatment records show complaints of pain in 
the veteran's knees, bilaterally, but fail to show a medical 
opinion establishing a relationship between the claimed knee 
disability, and the diagnosis associated therewith, and 
active duty service.  Most importantly, while there was 
evidence that the veteran suffered from pain in his joints; 
there is nothing in the record while in service or otherwise, 
to indicate that the veteran has been medically diagnosed 
with a bilateral knee disability.  

Other records, specifically, the statements submitted by the 
veteran in support of his claim are new, in the sense that 
they were not previously reviewed before; however, they are 
cumulative because they do nothing more than relate the 
veteran's needs due to the fact that physically, he is unable 
to obtain VA forms and documents on his own because he is 
incarcerated, the fact that he remains incarcerated and 
personal opinions of the veteran regarding the basis upon 
which service connection can be granted.  These records, in 
effect, duplicate the contents of the statements and 
arguments submitted at the time the RO denied the claim in 
its March 1997 decision.  

While the Board is aware of all of the evidence submitted in 
support of the veteran's claim for entitlement to service 
connection for a claimed bilateral knee disability, the 
veteran has not submitted medical evidence that purports to 
show a nexus between the complaints of bilateral knee pain 
and active duty service.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for a claimed 
bilateral knee disability, is not reopened.  See Anglin v. 
West, 203 F.3d 1343, 1347 (2000);  Vargas-Gonzalez v. West, 
12 Vet. App. 321, 327 (1999); Smith v. West, 12 Vet App. 312, 
315 (1999); 38 C.F.R. § 3.156(a).  


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for entitlement to service connection for a 
claimed bilateral knee disability is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



